DETAILED ACTION
Response to Amendment
The amendment filed 10/20/2022 has been entered. Claims 1-2 and 3-17 are currently pending in the application. Claims 5 and 11-16 remain withdrawn from consideration. Applicant’s amendments have overcome the outstanding objection to the Drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent upon claim 3, which has been cancelled, rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-10, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters et al (WO2021/015613A1).
Regarding claim 1, Peters teaches an internal combustion engine system (Figure 5; Page 9, lines 6-20), comprising an internal combustion engine (ICE)(10), an exhaust aftertreatment system (EATS) located downstream of said ICE and comprising one or more exhaust aftertreatment devices (30), an exhaust gas duct (10) fluidly connecting said ICE and said EATS, an exhaust gas recirculation duct (see portion of 11 above EGR pump 40.3 in Figure 5) being in fluid communication with said exhaust gas duct and fluidly connecting a first point downstream of said ICE and a second point upstream thereof, and a bi-directional exhaust gas recirculation (EGR) pump (40.3) arranged in said exhaust gas recirculation duct, wherein the internal combustion engine system is capable of (the claim does not recite a specific structure which inherently performs the following function recited in the claim [e.g. an "electronic controller configured to" perform the following function]; Peters does teach the function though) a normal operation mode for transporting, by means of the EGR pump, at least a portion of said exhaust gas from said first point to said second point, wherein the internal combustion engine system further comprises a heating device (20) arranged upstream of at least one of said exhaust aftertreatment devices of said EATS and in that the internal combustion engine system is capable of (the claim does not recite a specific structure which inherently performs the following function recited in the claim [e.g. an "electronic controller configured to" perform the following function]; Peters does teach the function though) a pre-heat operation mode for transporting, by means of the EGR pump, exhaust gas and/or air through said heating device and then to said at least one of said exhaust aftertreatment devices (Col. 5, lines 6-20).
Peters further teaches a diverter duct (See portion of 11 below EGR pump 40.3 in Figure 5) fluidly connecting said EGR pump and a recombination point (where aforementioned diverter duct meets the exhaust duct 13) at said exhaust gas duct upstream of said heating device (See Figure 5).
Regarding claim 2, Peters discloses the invention of claim 1 as discussed above, and teaches that said first point downstream of said ICE is arranged adjacent to or within said EATS (See Figure 5 ["adjacent" is not defined in applicant's Specification other than being illustrated as upstream or downstream of the EATS in the Drawings, which are not to scale]).
Regarding claim 6, Peters discloses the invention of claim 1 as discussed above, and teaches a purification duct (duct which houses the Selective Catalytic Reduction catalyst described as a part of the aftertreatment device 30 on page 4), being in fluid communication with said exhaust gas duct and comprising a purification device (Selective Catalytic Reduction catalyst)(Figure 5 [the claim does not describe the purification duct/device in a specific enough manner to preclude this interpretation]).
Regarding claim 7, Peters discloses the invention of claim 1 as discussed above, and teaches that said one or more exhaust aftertreatment devices of said EATS comprise at least one of a diesel oxidation catalyst, a diesel particulate filter and a selective catalytic reduction device (30; Page 4, lines 3-8).
Regarding claim 8, Peters discloses the invention of claim 1 as discussed above, and teaches that an electrical energy source (Page 5, lines 6-9), wherein said electrical energy source is capable of providing energy to said EGR pump when said ICE is off (as discussed above, no structure is recited which inherently performs the function, and the system of Peters is clearly capable).
Regarding claim 9, Peters discloses the invention of claim 1 as discussed above, and teaches that said internal combustion engine system is capable of being operable in said pre-heat operation mode when said ICE is off (as discussed above, no structure is recited which inherently performs the function, and the system of Peters is clearly capable).
Regarding claim 10, Peters discloses the invention of claim 1 as discussed above, and teaches that said EGR pump is capable of being operable in a reverse direction when said ICE is off (Page 9, lines 6-20).
Regarding claim 17, Peters discloses the invention of claim 1 as discussed above, and teaches vehicle comprising an internal combustion engine system according to claim 1 (The applicant is a truck company, and page 9, line 27 recites a vehicle environment for the system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (WO2021/015613A1) in view of Official Notice.
Regarding claim 4, Peters discloses the invention of claim 1 as discussed above, but does not teach that said diverter duct comprises a valve being operable between a first open position and a second closed position.
The examiner has previously taken Official Notice that it is old and well known in the EGR art (and engine art in general) for a duct with an EGR pump to contain a valve on the upstream side of the EGR pump in order to provide additional control of the EGR flow. It is taken to be admitted prior art because applicant has not traversed the examiner's assertion of Official Notice.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Peters to include a valve on the upstream side of the EGR pump (in the "diverter duct"), since it is old and well known in the EGR art (and engine art in general).

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “According to the Office Action's interpretation, the portion of 11 of Peters above the EGR pump 40.3 represents an exhaust gas recirculation duct, while the portion of 11 below the EGR pump 40.3 represents a diverter duct. However, this arbitrary division of the single line 11 into two separate ducts (which is not logical and is not disclosed or contemplated anywhere in Peters) would still fail to meet all the features of claim 1, as amended. While the Office Action's arbitrary division of the single line 11 would locate the EGR pump between the exhaust gas recirculation duct and the alleged diverter duct, the EGR pump would still not be located in the exhaust gas recirculation duct, as required by claim 1. Thus, for at least this reason, claim 1, as amended, is not anticipated by Peters” and “In addition, Applicant does not agree with the Office Action's interpretation that Peters discloses a diverter duct at all. For example, line 11 in Peters is clearly a single line 11, which may be interpreted as an EGR duct, with no diverter duct present at all. In this regard, the first full paragraph of page 9 of Peters explicitly refers to the (entire) line 11 as an EGR line when operated in EGR mode. Peters then describes line 11 as a bypass line when in bypass mode depending on which direction the EGR pump 40.3 is run. Clearly, line 11 cannot be both an EGR line and a bypass line at the same time; it operates as one or the other. Thus, Peters does not disclose a system which has both an EGR duct and a separate diverter duct, and therefore does not anticipate claim 1 for at least this reason as well.”, the examiner respectfully submits that the EGR pump internal passages (e.g. at least the entrance port which is directly connected to the duct) may reasonably be interpreted as a part of the EGR recirculation duct (in the same manner, at least the exit port of the pump may be interpreted as being in the cited “diverter duct”), and the rejection did not exclude the EGR pump passages from the interpretation. The rejection was generally directing the duct references to the lines above and below the EGR pump for illustration, but it would be unreasonable to assert that the EGR pump cannot be interpreted as being in either of the ducts. 
Regarding the alleged arbitrary division of the line, the examiner submits that fluid lines are split into different lines (with different names and/or reference numbers) by various components which lie between them, quite regularly in the art. 
Further, the examiner notes that the description of each duct in the claim may easily be modified to distinguish over the cited prior art. Adding the word “diverter” before the word “duct” does little to establish structure of the duct relative to the other ducting and components of the system. An adequate structural description must also be present in the claim unless a 112(f) interpretation is invoked or a special definition in the Specification exists for the component and its structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747